ORDER
Per curiam:
Thomas Wayne Dorris (“Dorris”) appeals his conviction following a bench trial by the Circuit Court of Henry County of one count of residing as a sex offender within one-thousand feet of a school, a violation of section 566.147. Dorris was sentenced by the circuit court as a prior and persistent offender to four years of imprisonment, to be served concurrently with his sentence of five years of imprisonment for failing to register his change of address, a violation of section 589.425, arising from a separate proceeding. Dorris brings one point on appeal arguing that the circuit court erred in finding beyond a reasonable doubt that he knew his residence was within one thousand feet of school property. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).